The court incorporates by reference in this paragraph and adopts as the findings and orders
of this court the document set forth below. This document was signed electronically at the
time and date indicated, which may be materially different from its entry on the record.




         Dated: 01:49 PM December 26, 2018


                         UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF OHIO

In re:                                          )   Case No. 16-61063
                                                )
MARK ANTHONY TUFTS                              )
KEITHA (NMN) TUFTS                              )   Chapter 13
                                                )
                       Debtor(s).               )   Judge Russ Kendig
                                                )
                                                )   ORDER GRANTING MOTION OF
                                                )   RICHLAND COUNTY TREASURER
                                                )   FOR RELIEF FROM STAY
                                                )
                                                )   Unnumbered lot Bell Street, Mansfield,
                                                )   Richland County, Ohio
                                                )
                                                )   Parcel #: 027-04-002-09-000

         This matter came before the Court on the Motion for Relief from Stay (the “Motion”)

filed by RICHLAND COUNTY TREASURER (“Movant”). Movant has alleged that good cause

for granting the Motion exists, and that Debtors, counsel for the Debtors, the Chapter 13 Trustee,

and all other necessary parties were served with the Motion, and with notice of the hearing date

on the Motion. No party filed a response or otherwise appeared in opposition to the Motion, or

all responses have been withdrawn. For these reasons, it is appropriate to grant the relief

requested.

                                                1




 16-61063-rk      Doc 96    FILED 12/26/18      ENTERED 12/26/18 14:05:03           Page 1 of 3
       IT IS, THEREFORE, ORDERED that the Motion is granted.                   The automatic stay

imposed by § 362 of the Bankruptcy Code is terminated with respect to the Movant, its

successors, and assigns.

       IT IS FURTHER ORDERED that the Chapter 13 Trustee shall discontinue all payments

to Movant on its claim under the Chapter 13 Plan filed by the Debtor(s). Movant is directed to

file a report of sale promptly following liquidation of the property unnumbered lot Bell Street,

Mansfield, Richland County, Ohio, identified as permanent parcel number 027-04-002-09-000 (the

“Collateral”), if any excess proceeds are received. Should Movant seek to file any unsecured

deficiency claim, Movant shall do so no later than 90 days after this Order is entered. If the

Collateral has not been liquidated, the deficiency claim is to be estimated.

IT IS SO ORDERED.
                                         #       #       #

SUBMITTED BY:

/s/Jonathon C. Elgin
Jonathon C. Elgin (0096390)
Assistant Prosecuting Attorney
Richland County Prosecutor’s Office
38 South Park Street, Second Floor
Mansfield, OH 44902
419-774-5676
jcelgin@richlandcountyoh.us
Attorney for Movant

SERVICE LIST:

Dynele L Schinker-Kuharich, Trustee
200 Market Avenue North, Ste. LL30
Canton, OH 44702

Douglas L. Thrush
13 Park Ave W #314
Mansfield, OH 44902-1714


                                                 2



 16-61063-rk     Doc 96     FILED 12/26/18       ENTERED 12/26/18 14:05:03          Page 2 of 3
Keitha (NMN) Tufts
761 Betner Dr.
Mansfield, OH 44907

Mark Anthony Tufts
761 Betner Dr.
Mansfield, OH 44907




                                        3



16-61063-rk   Doc 96   FILED 12/26/18   ENTERED 12/26/18 14:05:03   Page 3 of 3
